Citation Nr: 0314628	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic lumbar 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for snapping 
scapula syndrome of the left shoulder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1971, and from June 1975 to September 1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in March 2003 for certain procedural 
considerations, and that a review of the action taken and 
information received since the Board's remand requires that 
the Board now remand the case for further evidentiary 
development.  


REMAND

In the regional office (RO)'s March 24, 2003 letter that 
advised the veteran of his rights under the recently enacted 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), the RO informed the 
veteran that a Department of Veterans Affairs (VA) physical 
examination of his condition would be requested separately, 
and that the veteran would be notified by the VA Medical 
Center of the date and time to report for this examination.  
It does not appear that the examination was performed.  
(There is a March 2003 statement from the veteran advising 
the RO that the veteran had been treating at the VA Medical 
Center in Columbia, Missouri and that he did not want to go 
to the VA Medical Center in St. Louis, Missouri, but this 
does not reflect that he did not want an examination or that 
an examination had been scheduled and then canceled.)  
Moreover, in the VA treatment records received and reviewed 
by the RO in its April 2003 supplemental statement of the 
case, a medical record entry for June 2002 reflects the 
veteran's report that he had worsening shoulder/knee pain, 
and worsening left shoulder pain was again noted in September 
2002.  Thus, the Board finds that it has no alternative but 
to remand this matter to afford the veteran with appropriate 
VA examination.



Accordingly, this case is remanded for the following:

1.  The veteran should be afforded an 
appropriate medical examination to 
determine the nature and severity of his 
service-connected degenerative changes of 
the left knee, chronic lumbar strain, and 
snapping scapula syndrome of the left 
shoulder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
completion of the examination report.  
All necessary special studies should be 
accomplished.  The range of motion of the 
left knee, lumbar spine, and left 
shoulder must be given in degrees.

2.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




